                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION


  KENNETH GLENN,

           Plaintiff,
                                                                  CIVIL ACTION NO.
  v.                                                             5:17-cv-00401-TES-TQL

  Sgt. ARGENO WILLIAMS et al.,

           Defendants.


                 ORDER ADOPTING REPORT AND RECOMMENDATION



          Before the Court is the United States Magistrate Judge’s Report and

Recommendation [Doc. 57] on Plaintiff Kenneth Glenn’s Motions to Appoint Counsel [Doc.

48, 50 & 54], Motion to be Transferred to Augusta Medical Prison [Doc. 48], Motion for

Permanent Injunction [Doc. 49], and Motion to Amend Complaint [Doc. 51]. The Magistrate

Judge recommended that the Court deny each of these motions. See generally [Doc. 57].

Plaintiff filed objections to each of the Magistrate Judge’s recommendations.1 See generally

[Doc. 61]. After considering Plaintiff’s objections, the Court ADOPTS the Magistrate Judge’s

Report and Recommendation [Doc. 57]. Accordingly, the Court DENIES Plaintiff’s Motion to




  1Plaintiff filed a separate objection to the Magistrate Judge’s recommendation that this Court deny
  Plaintiff’s motion to amend. See [Doc. 62]. However, Plaintiff expressly stated that he was objecting to
  preserve the issue for appeal and offered no reasons as to why the Court should reject the Magistrate
  Judge’s recommendation.
be Transferred to Augusta Medical Prison [Doc. 48] and Motion for Permanent Injunction

[Doc. 49].

                                 STANDARD OF REVIEW

         When a party objects to a Magistrate Judge’s recommendation, the Court conducts

  “a de novo determination of those portions of the report or specified proposed findings

  or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). However, when

  a party’s objections are “[f]rivolous, conclusive, or general,” the district court need not

  consider them. United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009) (per curiam)

  (quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)).

                                        DISCUSSION

  I. Motions to Appoint Counsel [Docs. 48, 50 & 54]

         Plaintiff first argues that the Magistrate Judge erred when he concluded that

  Plaintiff’s case does not present “exceptional circumstances” that justify the appointment

  of counsel. See Holt v. Ford, 862 F.2d 850, 853 (11th Cir. 2012). Plaintiff argues that his

  inability to access legal materials necessary to litigate his § 1983 claim and to conduct

  discovery constitute exceptional circumstances that require the appointment of counsel.

  The Court disagrees. As a general rule, “[a] plaintiff in a civil case has no constitutional

  right to counsel.” Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999). However, the Court

  may, in its discretion, appoint counsel in “exceptional circumstances.” Id. “Such

  exceptional circumstances exist ‘where the facts and legal issues are so novel or complex


                                               2
as to require the assistance of a trained practitioner.’” Redmon v. Lake Cty. Sheriff’s Office,

414 F. App’x 221, 227 (11th Cir. 2011) (quoting Fowler v. Jones, 899 F.2d 1088, 1096 (11th

Cir. 1990)). In determining whether a case presents extraordinary circumstances, the

Court considers

        (1) the type and complexity of the case; (2) whether the indigent is capable
        of adequately presenting his case; (3) whether the indigent is in a position
        to investigate adequately the case; and (4) whether the evidence will consist
        in large part of conflicting testimony so as to require skill in the presentation
        of evidence and in cross examination.

Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982).2

        Applying these factors to Plaintiff’s case, the Court sees no basis for appointing

counsel. Plaintiff asserts basic § 1983 claims for excessive force, denial of medical care and

retaliation that are neither novel nor complex and he has shown himself to be a

reasonably sophisticated litigant capable of filing cogent motions. Although Plaintiff is

incarcerated, he alleges that he has witness statements from inmates who saw the events

giving rise to his claims and does not indicate that he needs to investigate his claims

further. See [Doc. 5, at 5]. Finally, if it is true that the alleged assault was witnessed by 100

inmates as Plaintiff alleges, the evidence in this case will likely be straightforward and

able to speak for itself. See [Doc. 5, at 5]. Accordingly, this case does not involve

exceptional circumstances that justify the appointment of counsel.




2The Eleventh Circuit endorsed the use of these five factors in Lane v. Philbin, 835 F.3d 1302, 1310 (11th
Cir. 2016).
                                                      3
II. Motion to be Transferred to Augusta Medical Prison and Motion for Permanent

Injunction [Docs. 48 & 49]

       The Court now turns to Plaintiff’s argument that the Magistrate Judge erred when

he denied Plaintiff’s Motion to be Transferred to Augusta Medical Prison [Doc. 48] and

Motion for Permanent Injunction [Doc. 49]. In both motions Plaintiff asks the Court to

transfer him from Autry State Prison to Augusta Medical Prison so that he can be housed

in a Prison Rape Elimination Act (“PREA”) Safe Dorm. See generally [Docs. 48 & 49]. The

Court agrees with the Magistrate Judge that Plaintiff has not satisfied the basic

requirements for a permanent injunction. Specifically, Plaintiff has not yet prevailed in

establishing the alleged violation of his rights. See [Doc. 57, 5]. The Court notes also that

Plaintiff has provided no authority for the proposition that he has a right as a gay inmate

that has been assaulted to be moved to a particular dorm. Nothing in the PREA or its

associated regulations creates such a right. Thus, the Court agrees with the Magistrate

Judge’s recommendation that Plaintiff’s motions requesting a transfer to Augusta

Medical Prison should be denied.


                                         CONCLUSION


       For the reasons stated above, the Court ADOPTS the Magistrate Judge’s Report

and Recommendation [Doc. 57]. Accordingly, the Court DENIES Plaintiff’s Motion to be



                                             4
Transferred to Augusta Medical Prison [Doc. 48] and Motion for Permanent Injunction

[Doc. 49].


       IT IS SO ORDERED this 19th day of November, 2018.

                                             S/ Tilman E. Self, III
                                             TILMAN E. SELF, III, JUDGE
                                             UNITED STATES DISTRICT COURT




                                        5
